DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 

With respect to claim 1, the closest prior art Schreiber et al. (DE 10044522) and Tian et al. (CN102109680), fails to disclose in combination with all of the other elements of the claim wherein
Schreiber fails to disclose wherein the Bessel beam arrangement included a Fourier optical unit; wherein the ring-shaped radiation in the focus of the annular lens is transformed by the Fourier optical unit; and a reflective or absorbent coating on the annular region of the annular lens. Tian teaches a Fourier optical lens, but fails to disclose an annular lens; wherein the ring-shaped radiation in the focus of the annular lens is transformed by the Fourier optical unit; and a reflective or absorbent coating on the annular region of the annular lens. Even together, the best prior art fails to disclose the specific annular lens and Fourier optical element arrangement. One of ordinary skill would not be capable of replacing the conical lens of Tian with the annular lens of Schreiber without extensive experimentation. Further, there is no reasonable motivation for applying a reflective or absorbing layer onto the annular lens of Schreiber. A reflective coating would destroy the optical system and an absorbing layer would provide no specific benefit to the systems of the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872